﻿106.	Mr. President, it gives me pleasure to offer you the warm congratulations of the delegation of Bahrain on your election as President of the thirty-third session of the United Nations General Assembly. Undoubtedly, the choice of you to bear this great responsibility is the best proof of the high qualifications and excellent qualities you possess.
107.	I would like to express my deep appreciation to your predecessor, Mr. Lazar Mojsov, for his great contribution and excellent ability in conducting the work of the thirty-second session and the eighth, ninth and tenth special sessions of the General Assembly.
108.	I take this opportunity also to thank the Secretary- General, Mr. Kurt Waldheim, for his report on the work of the Organization [A/33/1], which contains a useful evaluation of the Organization's work and of the international situation in general. I should also like to thank him for his efforts in the service of international peace and co-operation and the achievement of the goals of this Organization.
109.	The delegation of my country congratulates the Government and people of Solomon Islands on the independence of that State and welcomes its admission to the membership of the United Nations. Its admission to the United Nations family is a positive step towards the liquidation of colonialism. It brings our Organization closer to the attainment of its goal of universality, as the number of its Members has now reached 150. We hope that we shall be able in the near future to welcome new Member States from among nations which are still struggling for their freedom and independence.
110.	We meet every year in this Assembly several States to which, despite the long distance that separates us, we are linked by ties of friendship and co-operation on the basis of the principles of the United Nations Charter. These principles still retain their force and value in the conduct of our work and the direction of our international relations in a way that enables the nations of the world to avoid the dangers that surround them.
111.	The United Nations has been able throughout the last 33 years to adapt itself to a rapidly changing world, and has become truly the only and proper forum for the continuance of dialogue between nations, big and small, rich and poor, on the consolidation of efforts to solve the questions that confront humanity, such as the establishment of a new international economic order, the achievement of general and complete disarmament, the liquidation of imperialism and the combating of racism and racial discrimination.
112.	The General Assembly meets these days at the time of utmost importance because of current world developments. Tension is increasing because of the re-emergence of the cold war in the sphere of international relations, involving a threat to the future of detente. It has been clear to the world that armed conflicts and centres of tension are not confined to the great Powers, but extend to developing States. The clearest example is the events in the African continent and the Horn of Africa during this year.
113.	All this is taking place at this historic stage when the aims arc the liquidation of colonialism and the establishment of just and equitable international relations based on the principles of complete equality, respect for the independence and sovereignty of all States and the exchange of interests and benefits among them. In our opinion, if detente is to be durable and permanent all States must act effectively to find positive solutions to the crises and problems that threaten the world. This means that detente should extend politically and geographically to all parts of the world and not be confined to Europe and the great Powers alone. We should therefore exert unceasing efforts to liquidate imperialism, racism and aggression, lay the foundations for a new international economic order and solve all conflicts between States through mutual understanding, common sense and justice.
114.	The Conference of Ministers for Foreign Affairs of Non-Aligned Countries, held in Belgrade in July of this year, reaffirmed the principles of non-alignment to international blocks, non-subjection to the influence of the great Powers and resistance to all forms of pressure, including interference in the internal affairs of States. It called for action to change the system of political and economic relations based on domination, subjugation and hegemony, and for the establishment of new rules and bases for political aid economic relations based on the principles of sovereignty, equality and justice.
115.	Our agenda is comprehensive and full of important and pressing matters which are far-reaching and of great consequence. I should like now to state concisely our views on some of these international matters which engage the attention of the world and the United Nations in particular. The attention of the community of nations should be to them in order to find just and proper solutions for them before it is too late.
116.	If we go through our agenda for this session we find that fee problem of the Middle East and the question of Palestine are among the most important and pressing matters, and are of particular concern to us. It is needless to remind the Assembly of the gravity of the situation in the Middle East. As the international community admits, the problem does not concern the Arab States and Israel only, but the whole world, as it may involve a threat to international peace and security.
117.	The question of Palestine, which has existed as long as our Organization itself, is still foremost among the matters which are before the community of nations. It is greatly to be regretted that, since 1947 when this question was first brought before the United Nations, no just and permanent solution for it has been found. The people of Palestine have been throughout all these years subjected to grave injustice and excessive sufferings, waiting for the United Nations to rid them of the oppression and unjust treatment that have befallen them. In spite of the many resolutions of the United Nations adopted in a quest for a peaceful settlement to the problem of the Middle East, no such settlement has been reached because of the persistent refusal of Israel to recognize the legitimate rights of the Palestinian people.
118.	World Zionism was not content with expelling the Palestinian people from their homeland and uprooting them from their land by violence, terrorism, oppression and persecution; Israel persisted in its endeavours by all unlawful m3ans to eliminate the traces of the Palestinian cause and distort their lawful struggle for the recovery of their usurped rights.
119.	It has become clear that no progress has been made towards a comprehensive solution to this problem because of the persistent refusal of Israel to recognize the legitimate rights of the Palestinian people and the PLO as the sole lawful representative of the people of Palestine, in addition to the continuation by Israel of its aggressive and expansionist policy through the establishment of more settlements and the annexation of large parts of the Palestinian and Arab lands occupied since 1967. The main problem is still the continual aggression of Israel against the people of Palestine and the Arab States, and the refusal of the Zionist regime to abandon its policy of expansion at the cost of the Palestinian people and the Arab States.
120.	The position of the State of Bahrain as regards the question of Palestine and the critical situation in the Middle East is known to this Assembly. We explained before that the core of the problem of the Middle East is the question of Palestine, and that no permanent solution of that problem can be reached without the recognition of the legitimate and inalienable rights of the people of Palestine and the complete and conditional withdrawal of Israel from all occupied Palestinian and Arab lands. We are firmly convinced that no comprehensive and permanent solution to the Palestinian question and the Middle East situation can be found except on the basis of the resolutions of the General Assembly and the Security Council relating to the question of Palestine and the situation in the Middle East.
121.	The basic conditions for a peaceful settlement are the withdrawal of Israel from all Arab territories occupied in 1967 and the exercise by the Palestinian people of their lawful and inalienable national rights, including the right to self-determination and to the establishment of a State of their own. Any solution which does not meet these two conditions will undoubtedly lead to a deadlock.
122.	The State of Bahrain considers that for any negotiations, initiatives Or political or diplomatic activities to be successful in settling the Middle East crisis they should be conducted under the auspices of the United Nations with the participation of all parties to the dispute, including the PLO on terms of equality with the other parties, since it is the main party to the dispute, as is admitted by the United Nations and the international community. Its participation is indispensable for the success of the negotiations and international conferences aimed at finding a comprehensive settlement of this issue.
123.	We cannot imagine that any efforts will be successful without the participation of all the parties concerned, including the representatives of the people of Palestine. We Would like to emphasize that no solution or effort for peace will be meaningful or effective if it excludes the PLO.
124.	The time has come for the international community to make intensive efforts to promote the reconvening of the Geneva Peace Conference on the Middle East for the establishment of a just and durable peace in the Middle East at the earliest possible time. As a first step, Israel should prove its good intentions with regard to peace by recognition of the legitimate rights of the Palestinian people. If Israel persists in disregarding reason and logic, the United Nations should take all measures under the Charter, including the imposition of sanctions under Chapter VII, to compel Israel to abandon its expansionist policy and its persistent disregard of the legitimate rights of the Palestinian people, and to force it to end its aggression and restore the legitimate rights it has usurped. If the United Nations fails to do that, a renewal of hostilities in the Middle East will be inevitable and the international Organization will bear the corresponding responsibility for the grave dangers to which the area and the world will be exposed through the threat to international peace and security.
125.	With regard to the situation in the African continent, we expressed in former sessions our optimism with regard to developments in the international field, particularly as regards the end of imperialism and the transition of the world from the cold war to detente in the relations between the two great Powers. But the developments which have taken place in Africa have led us to be very cautious in our optimism. We have been greatly concerned over the development of the situation in Africa, which has become the scene of painful events and bloody conflicts between African States. Such conflicts have led to foreign military and political intervention in the internal affairs of African States. It is hoped that the African States will be able to settle their differences by resorting to negotiations and peaceful settlements and renouncing the use of force for the settlement of their disputes within the framework of the Organization of African Unity. We call upon all States not to interfere in the internal affairs of the African States. We think that the African States, which have suffered for many centuries from under-development, oppression and exploitation, are much in need today of directing their efforts towards development and economic and social advancement, rather than wasting such efforts in armed conflicts which will be of no benefit to their people and which will only lead to continued under-development and deterioration. We hope that the General Assembly will issue a declaration condemning interference in the internal affairs of other States for we > consider that this subject should be given special priority during the current session.
126.	The deteriorating situation in southern Africa is also a matter of great concern to the international community. The policies of apartheid and white minority rule in South Africa, Namibia and Rhodesia are the core of the problem in southern Africa. Many initiatives have been taken during this year under the auspices of the United Nations and by some great Powers to find a peaceful solution to the questions arising out of the domination of the white minority through oppression and racial discrimination. All such initiatives have been thwarted by the persistent refusals of the ruling minority racial regimes in Pretoria and Salisbury to accept a peaceful solution. The withdrawal by the Pretoria regime from the plan for the independence of Namibia to be achieved under the auspices of the United Nations is a challenge to the principles, of the Charter and an outrageous violation of the resolutions of the United Nations and the Security Council in particular.
127.	The same is true of the situation in Rhodesia, where the illegal Ian Smith racial regime still procrastinates against the will of the international community over the transfer of authority to the black majority. As in the case in the Middle East, no permanent peace can be reached in southern Africa unless the principles of the United Nations Charter are observed and the principle's of justice, equality and self-determination applied. We consider that the United Nations should discharge its responsibility towards the people of Zimbabwe, Namibia and Azania and take effective measures against the two racial regimes in Salisbury and Pretoria until they submit to the will of the international community. The State of Bahrain will continue to support the struggles of these peoples to attain their aspirations to independence, equality, justice and self-determination.
128.	The World Conference to Combat Racism and Racial Discrimination,  which was held for the purpose of assisting the victims of racial discrimination, has been of great significance to the African and other peoples in their arduous struggle against such evil policies.
129.	The Conference condemned racism and apartheid as crimes against mankind. It also condemned the connexion existing between the racialist regimes in Rhodesia, South Africa and Israel and the close ties that exist between them, particularly in the political and military fields.
130.	The State of Bahrain, convinced of the justice of the cause of the African and other peoples which are combating racial regimes, would like to take this opportunity to affirm its opposition to, and condemnation of, all forms of racism and racial discrimination anywhere as grave violations of International Covenants, the Universal Declaration of Human Rights and the principles of the United Nations Charter and its resolutions in this respect.
131.	As a centre for co-ordinating relations and cooperation among States to attain joint goals and maintain international peace and security, the United Nations has this year been able to achieve some success in efforts to halt the frightful arms race.
132.	The tenth special session, which was devoted to disarmament and held at the initiative of non-aligned countries, emphasized the determination of the international community to resolve this question which is vital to the future of humanity and will decide between the destruction and the prosperity of man. Disarmament and the limitation of the arms race, particularly in nuclear weapons, has been one of the prominent matters and questions dealt with by the United Nations since its inception and one of the principal issues before the Organization. The huge allocations set aside for armaments could be better utilized for raising the standard of living in developing countries. It is indeed regrettable to note that the financial, technological and human resources allocated to the production and purchase of arms far exceed the financial and technological resources needed to correct the current inequitable international economic order and raise the standard of living in developing countries.
133.	Although the tenth special session did not adopt specific and concrete measures to halt the arms race, as we had hoped it would, we nevertheless truly hope that the Final Document adopted by the General Assembly at that session /resolution S-10/2J will contribute effectively to the attainment of our final goal—general and complete disarmament. It is also hoped that the new Disarmament Commission of the General Assembly established at that session will be able to pursue its efforts to arrive at a genuine programme for general and complete disarmament under effective international control and at the channelling of present military expenditure to economic development, particularly in developing countries.
134.	We should like on this occasion to reaffirm our support of the efforts made within the United Nations to establish a nuclear-weapon-free zone in the Middle East and a zone of peace in the Indian Ocean with a view to maintaining the independence and sovereignty of the States of the regions.
135.	Our agenda for this session contains numerous items dealing with international questions which occupy the attention of the community. Foremost among them is the question of the implementation of the new international economic order. It has become clear that no State, whatever its strength or economic capability or the degree of its technological advancement, can by itself deal with the economic problems confronting it. Hence the importance of the United Nations as a vehicle for the co-ordination of efforts to solve economic problems which are insoluble without collective action, particularly since we live in an age in which the interdependence of States is increasing daily. Although more than four years have elapsed since the General Assembly resolved to establish a new international economic order [see resolutions 3201 (S-Vl) and 3202 (S-VI)], a wide gap still exists between what was decided in this respect and what it has been possible to achieve in practice. It is not in the interest of developed States to correct the defects in the current economic order and replace the existing relations, which are based on unfair advantages, by more just and equitable international relations. The gap between the economic standards in the developed and the developing countries is widening day by day. In other words, the rich get richer and the poor get poorer without any appreciable progress being made in bridging the increasing gap between the developing and the developed countries. It is a matter for great concern that, as IBRD pointed out in its report this year,  approximately 800 million people in the developing world suffer from abject poverty, malnutrition, illiteracy, disease and a high mortality rate among children. The report warned that unless industrial States increase their aid to developing countries such problems will remain unsolved until the end of the century and that they are likely to get worse. It is important to re-emphasize here the pressing need for restructuring international economic relations by establishing the new international economic order, which guarantees the establishment of balanced mutually beneficial relations among States, thus leading to stability, prosperity and progress for mankind as a whole.
136.	The seventh session of the Third United Nations Conference on the Law of the Sea ended recently after some progress had been made towards the solution of hard-core issues. We should like on this occasion to support the appeal that no unilateral national legislation be adopted with regard to the exploration and exploitation of the international area before the conclusion of the convention, because of the detrimental effect that this would have on the work and success of the Conference. It is hoped that it will not be long before a generally acceptable and comprehensive convention on the law of the sea is concluded, thus contributing to the implementation of the new international economic order, which would benefit all the nations of the world.
137.	In outlining my statement in my country's position on the most important items on our agenda it has not been my intention merely to refer to successes or failures but rather to draw attention to what in our view, are the pressing problems now confronting the world and point out the means and the possibilities for their solution under the auspices of the United Nations. There are many major, hard and complex problems' confronting us. We hope that by looking at the problem as a whole and exerting real and relentless efforts, we shall be able ,to find the path to peace, co-operation and justice. In this respect we should be guided by the objectives and principles of the Charter, which we have vowed to support. For our part, my country's delegation would like to reaffirm the continuous adherence of the State of Bahrain to the principles and purposes of the United Nations and its readiness to work together with States which love peace and justice for their implementation. Our position stems from our firm conviction that this Organization provides the most effective means for the community of mankind to achieve its aspirations to peace, justice and economic and social progress.















